Citation Nr: 0840835	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-10 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chondromalacia of the left 
knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1986 to 
December 1988.

The veteran was first denied service connection for a left 
knee disability in a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran failed to perfect an appeal of 
that decision, which became final.  This matter is now before 
the Board on appeal from a June 2005 decision by the 
Cleveland RO in which the RO denied the veteran's petition to 
reopen her previously denied claim of service connection for 
chondromalacia of the left knee.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claim for service 
connection for chondromalacia of the left knee.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for chondromalacia of the left knee disability as 
a claim to reopen.

The decision below addresses the veteran's petition to reopen 
her previously denied claim for service connection for 
chondromalacia of the left knee.  Consideration of the merits 
of the veteran's claim is deferred pending completion of the 
development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO denied the 
veteran's claim for service connection for a left knee 
disability.  The veteran did not appeal that decision, which 
became final.  In a June 2005 rating decision, the RO denied 
the veteran's petition to reopen the previously denied claim 
for service connection for chondromalacia of the left knee.

2.  Evidence received since the July 1993 rating decision is 
new; it relates to an unestablished fact necessary to 
substantiate the claim for service connection and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A July 1993 rating decision by the RO that denied the 
veteran's claim for service connection for a left knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  Since the prior final denial of the veteran's claim for 
service connection for a left knee disability, new and 
material evidence has been received; hence, the requirements 
to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1993 rating decision, the RO denied the veteran's 
claim for service connection for a left knee disability.  The 
veteran was notified of the decision but did not perfect an 
appeal.  Thus, the decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In March 2005, the veteran 
sought to reopen her claim for service connection.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions, which relate to 
receipt of additional service department records, affects the 
veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial of 
the veteran's claim was the July 1993 rating decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The veteran filed her original application for service 
connection for a left knee disability in June 1992.  The RO 
denied the claim in July 1993, finding that there was no 
evidence of an in-service injury to or treatment for the 
veteran's left knee or medical evidence addressing any 
possible etiological link between the veteran's left knee 
disability and her time in service.  As such, the RO found 
that a grant of service connection was precluded.  The 
veteran did not perfect an appeal to this decision, which 
became final.  

The veteran asserts that she has chondromalacia of the left 
knee that is related to injuries that she sustained during 
active military service.  Alternately, the veteran has 
alleged that her left knee disability is secondary to her 
service-connected right knee disability.  As a result, the 
veteran contends that service connection for her currently 
diagnosed chondromalacia of the left knee is warranted.  The 
Board further notes some disparity in the adjudication of the 
veteran's claim.  Specifically, the Board notes that the 
veteran's March 2005 claim was treated as a petition to 
reopen her previously denied claim for service connection for 
a left knee disability.  The Board thus construes this claim 
as one for service connection for a knee disability directly 
related to the veteran's service.  In her December 2005 
notice of disagreement, however, the veteran contended that 
her current left knee disability is secondary to her service-
connected chondromalacia of the right knee.  The Board thus 
also construes the veteran's claim as one for service 
connection for a left knee disability as secondary to the 
service-connected chondromalacia of the right knee.  However, 
the Board observes that reliance upon a new etiological 
theory-in this case, the contention that the veteran's 
claimed chondromalacia of the left knee is secondary to her 
service-connected chondromalacia of the right knee, as 
opposed to the direct result of in-service injury-is 
insufficient to transform a claim that has been previously 
denied into a separate and distinct, or new, claim.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The veteran is 
still required to present new and material evidence in 
support of her claim.

Evidence added to the record since the July 1993 rating 
decision includes treatment records from the Columbus VAMC as 
well as the veteran's statements concerning her left knee 
disability.  Review of the newly submitted evidence reflects 
that the veteran was seen at the Columbus VAMC in June 2004 
for evaluation of chronic bilateral knee pain.  At the intake 
visit, the veteran's treating physician noted that she 
complained of right knee pain that originated in service, 
which was initially treated with walking on crutches.  The 
physician noted that the veteran "also developed left knee 
pain problems from overuse."  The veteran's use of bilateral 
hinged knee braces and painkillers was also noted.  She was 
diagnosed with chronic bilateral knee pain, and radiological 
examination confirmed degenerative joint disease in both 
knees.  She has sought ongoing treatment for her knee pain at 
the Columbus VAMC since June 2004, and she was diagnosed with 
bilateral chondromalacia patella in October 2005.

As noted above, the veteran stated in her December 2005 
notice of disagreement (NOD) that she believes her 
chondromalacia of the left knee developed at the same time as 
her service-connected chondromalacia of the right knee.  She 
also alleged in the NOD, however, that she believes her left 
knee disability to be secondary to the service-connected 
right knee disability.  The veteran repeated this contention 
in her April 2006 VA Form 9 (Appeal to Board of Veterans 
Appeals).

The Board finds that the newly submitted evidence, in the 
form of the June 2004 report of treatment and evaluation at 
the Columbus VAMC, is significant because it provides medical 
evidence concerning the etiology of the veteran's left knee 
disability and that it may be secondary to her service-
connected right knee disability.  Given that the RO denied 
service connection in its July 1993 decision on the basis 
that no etiological link was found between the veteran's left 
knee disability and her time in service, the Board finds that 
the information concerning an etiological link between the 
veteran's service-connected chondromalacia of the right knee 
and her currently diagnosed chondromalacia of the left knee 
constitutes new and material evidence relating to the 
veteran's claim of service connection for a left knee 
disability.  It is new because the evidence was not 
previously before VA decision makers.  It is also material 
because it offers potential medical evidence as to an 
etiological link between the veteran's service-connected 
chondromalacia of the right knee and her current 
chondromalacia of the left knee.  Thus, the evidence relates 
to an unestablished fact necessary to substantiate the claim, 
and the Board finds that it raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  The 
Board acknowledges that the physician's treatment note 
appears to be based on the veteran's reported history of her 
left knee problems but concludes nevertheless that the 
veteran's contentions, combined with her VAMC treating 
physician's observations and diagnosis, constitutes new and 
material evidence.  

As new and material evidence has been submitted, in the form 
of the June 2004 report of treatment and evaluation at the 
Columbus VAMC and the veteran's contentions that her left 
knee disability is secondary to her service-connected right 
knee disability, the Board finds that the criteria for 
reopening the claim for service connection have been met.


ORDER

New and material evidence to reopen the claim of service 
connection for chondromalacia of the left knee has been 
received; to this limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for chondromalacia of the left knee is reopened, 
the claim must be considered on a de novo basis.  The Board 
finds that additional evidentiary development is necessary 
before a decision can be reached on the merits of the 
veteran's claim.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The Board notes that during the pendency of the veteran's 
appeal, there was an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310 (2008)).  The amendment sets a 
standard by which a claim based on aggravation of a 
nonservice-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
revision amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the revision, which version favors the 
claimant.  See 38 C.F.R. § 3.310 (2006).

Here, the record contains an April 2005 VCAA notice letter 
that pertained to the veteran's petition to reopen her 
previously denied claim of service connection for 
chondromalacia of the left knee.  That letter provided 
notification of the information and evidence needed to 
substantiate a service connection claim on a direct basis.  
However, the letter did not contain the requisite notice for 
the claim of service connection as secondary to the veteran's 
service-connected chondromalacia of the right knee.  Thus, 
the Board finds that an updated notice letter should be sent 
to the veteran to satisfy the notification provisions of the 
VCAA with respect to substantiating the claim relating to 
service connection for chondromalacia of the left knee, 
including in particular notice concerning the veteran's claim 
of secondary service connection.

The Board further notes that the VCAA requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board further notes that the veteran is competent to 
provide testimony concerning factual matters of which she has 
firsthand knowledge, such as injuries she suffered during 
service or symptoms of a left knee disability.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, she cannot testify, as she 
would be medically incompetent to do, about a diagnosis or 
the etiology of any current disability.  See id.   

Review of the veteran's claims file reveals that the service 
medical records are silent as to treatment for or complaints 
of a left knee disability during service.  Medical 
examinations conducted at the veteran's entrance into active 
duty note no abnormalities in the veteran's left knee, nor 
was she treated in service for complaints of left knee pain, 
although she was seen for problems with her right knee.  Her 
separation reports of medical history and examination are not 
of record.  Relevant post-service medical evidence consists 
of treatment records from the Columbus VAMC starting from May 
1992, as well as May 1993, June 1993, and May 2005 VA medical 
examinations.  Treatment records from the Columbus VAMC in 
May 1992 document that the veteran complained of pain in her 
left knee and assign a diagnosis of degenerative joint 
disease bilaterally, but do not address the etiology of any 
knee disorder.

Report of the veteran's May 1993 VA medical examination 
reflect that the veteran complained of bilateral knee pain 
that originated on active duty.  Physical examination 
revealed abnormalities in the knees, and the examiner's 
diagnosis was bilateral knee pain.  (A June 1993 VA 
examination failed to diagnose or address the etiology of the 
veteran's left knee pain, although the examiner noted the 
veteran's complaints of left knee problems and the May 1993 
VA examiner's findings.)  Similarly, report of the veteran's 
May 2005 VA medical examination reflects that the veteran 
mentioned that her knees give out when climbing stairs and 
lock with bending.  The examiner, however, addressed only the 
veteran's service-connected right knee disability in her 
report.

As discussed above, the veteran was seen at the Columbus VAMC 
in June 2004 for evaluation of her bilateral knee pain.  She 
was diagnosed with bilateral knee pain at that time, and 
radiological examination revealed early degenerative changes 
in both knees.  She was diagnosed in October 2004 with early 
degenerative joint disease of bilateral knees and in October 
2005 with bilateral chondromalacia patella.  She has 
continued to seek treatment for both knees at the VAMC.  

The Board notes that the veteran's medical history contains 
records of treatment for a left knee disability, which has 
been diagnosed by the veteran's VAMC treatment providers as 
chondromalacia of the left knee.  Although the veteran's June 
2004 VAMC treatment provider identified the left knee 
disability as relating to overuse following her in-service 
right knee injury, the Board notes that any connection 
between the veteran's service-connected chondromalacia of the 
right knee and any current left knee disability has not been 
substantiated beyond the VAMC physician's statement, which 
appears to be based solely on the veteran's claims that her 
left knee disorder is worsened by the service-connected right 
knee disability.  Further, regarding the veteran's claim of 
direct service connection for her left knee disability, the 
Board notes that there is no evidence in the record to 
confirm that the veteran did indeed suffer injury to her left 
knee while on active duty; nor is it clear to the Board to 
what alleged injury in particular the veteran has attributed 
her current left knee disability.  

Therefore, in light of the evidence of record and the need 
for additional clinical findings and a more definitive 
diagnosis and medical opinion concerning any relationship 
between the veteran's period of service or her service-
connected chondromalacia of the right knee and her currently 
diagnosed chondromalacia of the left knee, on remand the 
agency of original jurisdiction (AOJ) should arrange for the 
veteran to undergo examination.  The examination should 
address the nature and etiology of any identified left knee 
disorder and any medical opinion offered should be based upon 
consideration of the veteran's complete documented history 
and assertions through review of the claims file.  Such 
examination is needed to fully and fairly evaluate the claim 
for service connection.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  



In view of the foregoing, the case is REMANDED to the AOJ for 
the following action:

1.  The AOJ should review the claims 
file and ensure that all notification 
(in particular, correspondence 
specifically addressing the VCAA notice 
and duty-to-assist provisions) and 
development procedures are met.  This 
should include requesting that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record pertaining to the claim on 
appeal.  

The corrective VCAA notice must notify 
the veteran of the information and 
evidence necessary to substantiate a 
claim of service connection for 
chondromalacia of the left knee, 
including notice regarding service 
connection as secondary to the 
veteran's service-connected 
chondromalacia of the right knee.

2.  The veteran should be scheduled for a 
VA examination and advised by the RO that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of her claim.  See 38 
C.F.R. § 3.655(b) (2008).  The entire 
claims file, to include a complete copy 
of this remand, must be made available to 
the examiner, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.

With respect to any identified left knee 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability was caused by or had its onset 
during the veteran's active military 
service or was worsened by the veteran's 
service, or that the disability was 
caused or made worse by the veteran's 
service-connected chondromalacia of the 
right knee.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal should be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


